          MARICOPA COUNTY SHERIFF'S OFFICE
                                            PAUL PENZONE
                                               SHERIFF




December 30, 2020

Philp F. Rust
Rust Investigations, Inc.
PO Box 6471
Glendale, AZ 85312

Re:    Response to your October 1, 2020, Request for Records, ref: 16828 E. Parkview A venue,
       Fountain Hills, AZ 85268

Dear Mr. Rust:

The Maricopa County Sheriffs Office is in receipt of your payment of $5.00, Check #1162 for
documentation. To the best of our knowledge, the following records are true and correct copies
of the original records kept by the Maricopa County Sheriff's Office in the ordinary course of
business.

Enclosed please find a copy of the following records between 01 /01 /2020- 11/23/2020:

                 •    MCSO CAD Event History - MC20069226
                 •    MCSO CAD Event History-IR20010603 I MC20073638
                 •    MCSO CAD Event History - MC20083805
                 •    MCSO CAD Event History - MC2006887

If you have any questions, please contact Legal Liaison Section at the address printed on the
letterhead, or by calling (602) 876-3400.

Sincerely,



L~~~
Legal Liaison Section Commander
Administrative Services Division
Maricopa County Sheriffs Office

KAT:dc

Enclosure(s)



                                 550 W Jackson Street • Phoenix, Arizona 85003
                     (602) 876-1000 • Stt ewide Toll Free 1-800-352-4553 • WWW.MCSO.ORG
                                                                                          20362295
                  Maricopa County Sheriffs Office
                  Event History for MC20069226
                  Event Date: 04/04/2020

                  Report Ran: 11/30/2020 3:06:56 PM


Event #: MC20069226                                                                                      Caller Name: WILLIAM

Case Number:                                                                                             CallerPhone#: -
Event Type Description: YEO VIOLATION OF EMERGENCY ORDER                                                 Date/Time Call Received: 04104/2020 11 :29:56

Event Sub-Type:                                                                                          Date/Time Dispatch:   0410412020 11 :35:41

Location of Event: E PARKVIEW AVE/N SAGUARO BLVD                                                         Date/Time Unit Enroute:

Dispatch Group: D7                                                                                       Date/Time Unit on Scene: 0410412020 11 :36:40

Beat: 741                                                                                                 Date/Time Cleared: 04104/2020 11 :43:01

Reporting Area: 75890                                                                                    Cross Reference(s):


     Unit          Serial      Disposition/Description ~      ·
                                                                                                                                   ..: . ·
     A740          S1361       5     DETAIL COMPLETED AS PRIMARY UNIT

     A741          S2183       4X UNIT CANCEL PRIOR TO ONSCENE



  · ~ o·ate .·       Time          ·serialNo, · ..   Unit .       Co~merits ··
 04/04/2020       1t:29:56 -         8'4510                       CALrER STATES THERE ARE APPROX 75 MOTORCYCLES IN THE PARKING LOT BEHIND THE PARKVIEW CAR
                                                                  WASH
 04/0412020       11:29:56           84510                        CALLER STATES THEY ARE ALL HUGGING AND NO ONE IS KEEPING THEIR DISTANCE

 04/0412020       11:29:56           84510                        NO CC NECC- HE JUST WANTS TO REPORT

 04/0412020       11 :29:56          84510                        *" LOI search completed at 04/04/20 11 :29:56
 04/04/2020       11 :30:24          80735                        a740 blain adv

 0410412020       11 :30:25          80735                        ** Event held for 60 minutes

 04/04/2020       11 :35:41          80735                        Unit A740 Dispatched to E PARKVIEW AVE/N SAGUARO BLVD FTN

 04/0412020       11 :35:41          80735           A740         D

 04/04/2020       11 :36:27          80735                        A740 -- OUT WITH APPROX 75 PPL

 04/04/2020       11 :36:40          B0735                        Unit A740 On Scene at E PARKVIEW AVE/N SAGUARO BLVD FTN

Report Ran By: MCSO\kaiserc                                                                                                                              Page 1of2
                  Maricopa County Sheriffs Office
                  Event History for MC20069226
                  Event Date: 04/04/2020

                  Report Ran: 11/30/2020 3:06:56 PM


   ·. Date .       Time       Serial !'Jo;   Unit   Comments

  04/04/2020      11 :36:40     B0735        A740   OS

  04/04/2020      11:36:43      B0735        A741   D
  04/04/2020      11:36:43      B0735               Unit A741 Dispatched to E PARKVIEW AVE/N SAGUARO BLVD FTN

  04/04/2020      11 :38:17     B0735               A740 -- CD 4 AND THEY ARE DISPERSING

  04/04/2020      11 :38:21     B0735        A741   AV

  0410412020      11 :43:00     S1361               Unit A740 Clear/5

  0410412020      11 :43:01     S1361               670

  04/04/2020      11 :43:01     S1361               •• Situation found 670

  04/04/2020      11 :43:01     S1361               75 motorcyle riders stopped in town, I informed them of the executive order and they left town. I reminded them of no
                                                    gatherings larger than 10 people.
  04/04/2020      11 :43:01     S1361        A740   SF 670

  04/04/2020      11:43:01      S1361        A740   AV 75 motorcyle riders stopped in town, I informed them of the executive order and they left town. I reminded them of
                                                    no gatherings larger than 10 people.




Report Ran By: MCSO\kaiserc                                                                                                                                      Page 2 of 2
                      Maricopa County Sheriff's Office
                      Event History for mc20073638
                     Event Date: 04/10/2020

                     Report Ran: 12/16/2020 3:38:23 PM


Event#: MC20073638                                                                                      Caller Name:
Case Number: IR20010603                                                                                 Caller Phone #:

Event Type Description: VEO VIOLATION OF EMERGENCY ORDER                                                Date/Time Call Received: 04/10/2020 19:57:02
Event Sub-Type:                                                                                         Date/Time Dispatch:   04/10/2020 20:08:39

Location of Event: E PARKVIEW AVE/N SAGUARO BLVD                                                        Date/Time Unit Enroute: 04/10/2020 20:08:47

Dispatch Group: D7                                                                                      Date/Time Unit on Scene: 04/10/2020 20:12:39

Beat: 741                                                                                               Date/Time Cleared: 04/10/2020 20:31:51

Reporting Area: 75890                                                                                   Cross Reference(s):


    : Unit            Serial      Oispositio~/Descriptio!" · ·
     G741             S1658       2     POLICE SERVICE REPORT



  · ;Date · ;
   .•        ·· 1
                    · , Time          Sei'i~i No. ·.   . _Unit   ' Comm~nts
  04/10/2020         19:57:02           83812                    SAYS THE RESTURANT IS LETTING PPL INSIDE .. 5 PPL SITTING AT THE BAR W1TH FOOD AND DRINKS
  o<i1101202u- - 19:5ro2-         -     B3812                    SAYS NOT PRACTICING SOCIAL DISTANCING ... SECOND NIGHT IN A ROW
  04/10/2020         19:57:02           83812                    SAYS THEY ARE PARKING IN THE BACK OF THE RESTURANT
  04/10/2020         19:57:02           B3812                    •• LOI search completed at 04/10/20 19:57:02

  04/10/2020         20:08:39           B4550                    Unit G741 Dispatched to E PARKVIEW AVE/N SAGUARO BLVD FTN :PARKVIEW TAPHOUSE
  04/10/2020         20:08:39           84550           G741     D
  04/10/2020         20:08:47           S1658                    Unit G741 En route
  04/10/2020         20:08:47           S1658                    Unit G741 Enroute to E PARKVIEW AVE/N SAGUARO BLVD FTN:PARKVIEW TAPHOUSE
  04/10/2020         20:09:07           S1658                    ••Case number IR20010603 has been assigned to    event MC20073638
  04/10/2020         20:09:07           S1658                    ••>»>by: 771658 on terminal: $G741
  04/10/2020         20:12:39           S1658                    Unit G741 On Scene


Report Ran By: MCSO\tortorellov                                                                                                                         Page 1of2
                    Maricopa County Sheriff's Office
                    Event History for mc20073638
                    Event Date: 04/10/2020

                    Report Ran: 12/16/2020 3:38:23 PM


    I'Date
       ' ..... ·•    Time •       ·• Seria' r'Jo.   Unit   Comments

  04/10/2020        20:12:39          S1658                Unit G741 On Scene at E PARKVIEW AVE/N SAGUARO BLVD FTN:PARKVIEW TAPHOUSE

  04/10/2020        20:12:39          S1658         G741   OS

  04/10/2020        20:27:15          S1658                Unit [G741] Inf Issue Qry O:ACVR.BDG/AP05.LIC/309TYZ.LIS/NM.LIY/2020.LIT/PC

  04/10/2020        20:29:44          S1658                Unit [G741] Inf Issue Qry O:ACWL.BDG/AP05.NAM/GABALDON, MILTON .DOB           .SEX/M

  04/10/2020        20:30:36          S1658                Unit [G741] Inf Issue Qry O:ACWL.BDG/AP05.NAM/SANCHEZ, AGUILAR.DOB            .SEX/M

  04/10/2020        20:31 :51         S1658                Unit G741 Clear/2

  04/10/2020        20:31 :51         S1658                veo

  04/10/2020        20:31:51          S1658                •• Situation found veo

  04/10/2020        20:31:51          S1658         G741   SF veo

  04/10/2020        20:31 :51         S1658         G741   AV BWC-ACTIVATED

  04/10/2020        20:31:52          S1658                BWC - ACTIVATED




Report Ran By: MCSO\tortorellov                                                                                                                   Page 2 of 2
                       Maricopa County Sheriffs Office
                       Event History for MC20083805
                       Event Date: 04/25/2020

                       Report Ran: 11/30/2020 2:57:07 PM


Event #: MC20083805                                                                                        Caller Name: GUYETTE, ASHLEY

Case Number:                                                                                               Caller Phone#:

Event Type Description: VEO VIOLATION OF EMERGENCY ORDER                                                   Date/Time Call Received: 04/25/2020 18:20:47

Event Sub-Type:                                                                                            Date/Time Dispatch: 04/25/2020 18:35:45

Location of Event: 16828 E PARKVIEW AVE                                                                    Date/Time Unit Enroute: 04/25/2020 18:49:44

Dispatch Group: D7                                                                                         Date/Time Unit on Scene: 04/25/2020 18:49:47

Beat: 741                                                                                                  Date/Time Cleared: 04/25/2020 19: 16:59

Reporting Area: 75880                                                                                      Cross Reference(s):


      U11it ....        .Serial .     Dispo~ition/Description . .·
                                                                     !. • ; .


     L742               S2160         5   DETAIL COMPLETED AS PRIMARY UNIT



   . Date ..           '. Time ·. ·   .· Serial No. ·     Unit       Com'nierits ··
             . ;_ ::
  04/25/2020           18:20:47           80747                      CC VIA 21, STATES SHE NOTICE A MC AND CAR THAT HAVE PARK OUTSIDE THIS RESTURANT. .SHE WAS
                                                                     TOLD s_y A DEP LAST TIME WHEN SHE-CALL ABOUT PPL GAl"FIERING IN BACK OF THIS BUSN TO CALL:--IF-SE
                                                                     SEES ANY OTHER GATHERINGS ..
  04/25/2020           18:20:47           80747                      **LOI search completed at 04/25/20 18:20:47
  04/25/2020           18:21:19           80747                      **Event Location changed from "16828 E PARKVIEW AVE FTN:TAP" to "16828 E PARKVIEW AVE FTN:TAP HOUSE"
                                                                     at: 04/25/20 18:21:19
  04/25/2020           18:21:19           80747                      ••»»by: 220747 on terminal: sow10-vpcad06

  04/25/2020           18:35:36           B4759                      A740 BLAIN ADV
  04/25/2020           18:35:37           84759                      •• Event held for 60 minutes

  04/25/2020           18:35:45           84759                      Unit L742 Dispatched to 16828 E PARKVIEW AVE FTN:TAP HOUSE

  04/25/2020           18:35:45           84759          L742        D
 04/25/2020            18:35:51           S2160          L742        AK
  04/25/2020           18:35:51           S2160                      Unit L742 Acknowledge

Report Ran By: MCSO\kaiserc                                                                                                                                    Page 1 of 2
                  Maricopa County Sheriffs Office
                  Event History for MC20083805
                  Event Date: 04/25/2020

                  Report Ran: 11 /30/2020 2:57:07 PM


     Date '        :nme       Serial No;   • Unit   C~irime~t~ .
  04/25/2020      18:49:44     52160                Unit L742 Enroute

  04/25/2020      18:49:44     S2160                Unit L742 Enroute to 16828 E PARKVIEW AVE FTN:TAP HOUSE

  04/25/2020      18:49:47     S2160                Unit L742 On Scene

  04/25/2020      18:49:47     S2160                Unit L742 On Scene at 16828 E PARKVIEW AVE FTN:TAP HOUSE

  04/25/2020      18:49:47     S2160       L742     OS

  04/25/2020      19:16:59     S2160       L742     AV

  04/25/2020      19:16:59     S2160                Unit L7 42 Clear/5

  04/25/2020      19:30:30     S2160                Attempted contact with caller via 21 and there was no answer. The caller returned my phone call and advised me there
                                                    was people lingering around Tap House. Caller also stated there was female individual at the business and she
                                                    believed the female did not work there. Upon arrival, I patroled the area and saw no individuals lingering around any of
                                                    the businesses in the area. I made contact with the manager (Sergio) and advised him why I was there and gave him a
                                                    copy of the Executive Order. While I was inside the business I did not observe any individuals eating inside the
                                                    business or hanging out inside the business. I did observe a customer place an order to go and then waited outside for
                                                    their food . I did speak with the owner (Melton) via 21 and advised him why I was at the business. Melton was not happy
                                                    with me being there and informed me that this has been an ongoing issue between his business and (Philis Resturant).
                                                    Melton asked for my name and badge number. All appears code 4. bwc on




Report Ran By: MCSO\kaiserc                                                                                                                                      Page 2 of 2
                            Maricopa County Sheriff's Office
                            Event History for MC20068807
                            Event Date: 04/03/2020

                            Report Ran: 11/30/2020 3:06:08 PM


Event #: MC20068807                                                                                          Caller Name: 101

Case Number:                                                                                                 Caller Phone#:
Event Type Description: VEO VIOLATION OF EMERGENCY ORDER                                                     Date/Time Call Received: 04/03/2020 16:58:36

Event Sub-Type:                                                                                              Date/Time Dispatch: 04/03/2020 17:20:22

Location of Event: N SAGUARO BLVD/E PARKVIEW AVE                                                             Date/Time Unit Enroute: 04/03/2020 17:20:28
Dispatch Group: D7                                                                                           Date/Time Unit on Scene: 04/03/2020 17:49:58

Beat: 741                                                                                                    Date/Time Cleared: 04/03/2020 18:14:17

Reporting Area: 75890                                                                                        Cross Reference(s):


     Unit                  . Serial     Dispositioritbes~ription
    G741                        S1658   5    DETAIL COMPLETED AS PRIMARY UNIT


                  .   ' ·.: ·
                                                                                                    ' ·".
     Date ·. ..   .    . ;
                                Time        Serial No:     Unit · : Comments

  04/03/2020                16:58:36         A6901                   patrons are there outside , the busn has tables and chairs set up
 -o<i10312020-    -        ro:5H:3o -   -    A69tff              -   ,.. LOT search completed at 04/03/20 16:58:36

  0410312020                16:58:38         A6901                   nc
  0410312020               17:20:22          84759                   Unit G741 Dispatched to N SAGUARO BLVD/E PARKVIEW AVE FTN:TAPHOUSE
  04/03/2020               17:20:22          84759        G741       D

  04/03/2020               17:20:28          S1658                   Unit G741 Enroute

  04/03/2020               17:20:28          S1658                   Unit G741 Enroute to N SAGUARO BLVD/E PARKVIEW AVE FTN:TAPHOUSE
  04/03/2020               17:49:57          S1658                   Unit G741 On Scene

 0410312020                17:49:58          S1658                   Unit G741 On Scene at N SAGUARO BLVD/E PARKVIEW AVE FTN:TAPHOUSE
 04/03/2020                17:49:58          S1658        G741       OS

 04/03/2020                18:01 :54         S1658                   Unit [G741] Inf Issue Qry O:ACWL.BDG/AP05.NAM/GABALDON,MILTON .DOB-SEXJM


Report Ran By: MCSO\kaiserc                                                                                                                                 Page 1of2
- '

                   Maricopa County Sheriffs Office
                   Event History for MC20068807
                   Event Date: 04/03/2020

                   Report Ran: 11/30/2020 3:06:08 PM

                       -·
       ·· Date      Time       · ... S~rial No." ·. . · . ' Unit   Comments
      04/03/2020   18:08:27          S1658                         INITIAL OBSERVATION : TWO TABLES SET UP IN PARKING LOT ON NORTH SIDE OF BUILDING; FOUR PEOPLE
                                                                   W/SEVERAL EMPTY GLASSES & PLATES ON TABLE; THREE STANDING NEARBY W/OPEN BOTTLES IN HANDS;
                                                                   TWO STANDING ON SIDEWALK BY REAR DOOR OF THE TAPHOUSE
      04/03/2020   18:10:41          S1658                         SPOKE w/MILTON GABALDON (owner/manager) - CLAIMS HE SPOKE TO AZ ALCOHOL LICENSING BOARD WHO
                                                                   INSTRUCTED HIM THAT TABLES OUTSIDE ARE ACCEPTABLE; ALSO CLAIMS THAT ALL THE BOTILES,
                                                                   PLATES, ETC ON TABLE BELONG TO THE CUSTOMERS BECAUSE ORDERS WERE MADE "TO GO" **BUT**
                                                                   WHILE TALKING TO OWNER, CUSTOMER CAME UP TO HIM & ASKED FOR HIS TAB AS HE HAD TO LEAVE
                                                                   (INCONSISTENT WITH ''TO GO" IDEA)
      04/03/2020   18:13:15          S1658                         COPY OF GOVERNORS ORDER PROVIDED TO GABALDON; PROVIDED EDUCATION RE: MCSO LATEST
                                                                   INSTRUCTIONS; HE STATED "IT'S NOT FAR THAT DC (restaurant) IS BEING ALLOWED TO SERVE PEOPLE
                                                                   INSIDE, AND THEY'RE NOT BEING STOPPED;" ASSURED HIM TjHAT MCSO IS ATTEMPTING TO PROVIDE THIS
                                                                   EDUCATIONAL OPPORTUNITY FOR ALL F.H. RESTAURANTS/BARS ON EQUAL BASIS
      04/03/2020   18:14:16          S1658                         Unit G741 Clear/5

      04/03/2020   18:14:17          S1658                         4 12

      04/03/2020   18:14:17          S1658                         •• Situation found 412

      04/03/2020   18:14:17          S1658                         BWC - ACTIVATED

      04/03/2020   18:14:17          S1658               G741      SF 412

      04/03/2020   18:14:17          S1658               G74 1     AV BWC - ACTIVATED

  - 04 10-3no20    18:31 :04 - -S1658                              AFTER CLOSING OF CALL, REC'D MESSAGE TO CALL *ASHLEY*              RE: THIS CALL FOR SERVICE;
                                                                   LEFT VM @1830HRS




 Report Ran By: MCSO\kaiserc                                                                                                                           Page 2 of 2
